Title: Thomas Jefferson: Advertisement for the Enquirer and Central Gazette, ca. 11 Oct. 1822, 11 October 1822
From: Brockenbrough, Arthur S.
To: 

Advertisement for the Enquirer and Central gazette.University of Virginia.The subscribers to this institution (commenced under the name of the Central college, but called afterwards the University of Virginia, with the approbation of a Majority) are informed that in the course of the ensuing month of November they will be applied to by a Collector for the arrears of their subscriptions. while the buildings could be carried on from other resources, it was left to the subscribers to pay at their convenience, and much has been paid. but the state of the funds of the University, and the wants of the workmen now render a call necessary on those who have not yet paid up their whole instalments. it is hoped therefore that the same liberality, and zeal for providing the means of education within our own state which induced them to promise contributions for this purpose, will lead to the fulfilment of their engagements now when become absolutely necessary to do justice to those who have yielded their services on the faith of these engagements.A. S. Brockenbrough. Proctor.